Questions propounded by the Senate to the Justices of the Supreme Court, under Code 1923, § 10290.
Questions answered.
                               Resolution.
S. R. No. 53. By Mr. Rogers (Mobile).
Whereas, there is now pending in the Legislature H. B. 180, "To legalize and regulate the manufacture, sale and possession of alcohol and alcoholic and malt beverages in Alabama; to create the office of Alcoholic Beverage Commissioner, to fix his term of office, compensation, and powers, and provide for his appointment; to provide and levy a license upon the sale of alcohol and alcoholic and malt beverages, and to levy an excise tax thereon, and to regulate their manufacture, possession, sale and transportation, and to provide for the general revenue of the State of Alabama; and to repeal all laws in conflict with this Act"; and
Whereas, there is now pending in the Legislature S. B. 161, "To provide for and regulate the possession, manufacture, sale and other disposition of spirituous, vinous and malt liquors in the several counties of the State of Alabama whenever such possession, manufacture, sale or other disposition is authorized in and by the election by the qualified voters of the several counties of the State to be held as provided in this Act; to provide for and create the Alabama Alcoholic Beverages Control Board and to define its powers, duties and authority; to prohibit the possession, manufacture, sale or other disposition of such liquors in the State of Alabama except as authorized by this Act and to repeal all laws and parts of laws, general, special, local and private in conflict with the provisions of this Act"; and
Whereas, the Senate Committee on Temperance has adopted a number of amendments to H. B. 180, now pending in the Senate, and whereas, the Senate is in doubt as to whether it requires a majority or two-thirds vote by the House to concur in said Senate amendments, the said H. B. 180 not being included in the Governor's call for an extra session, and for this reason requiring a two-thirds vote to pass said bill; and
Whereas, an effort will be made in the Senate to substitute a copy of S. B. 161 for House Bill 180, and the same question as to the amendments would arise in case of the substitute:
Therefore, Be it Resolved by the Senate that the Justices of the Supreme Court of Alabama, or a majority thereof, are hereby requested to render to this body their written opinion as provided under section 10290 of the Code of Alabama, as to whether amendments or substitute to the said H. B. 180 made by the Senate require a majority vote or a two-thirds vote of the House, to concur in same, without the appointment of a conference committee giving consideration of Sections 63, 64 and 76 of the Constitution of Alabama; and
Be it further Resolved that if the House concurs in Senate amendments or substitute, by the required vote, will it then be necessary for the House to pass the bill as amended by a two-thirds vote, or will the adoption of the amendments or substitute constitute the passage of the bill by the House and Senate as required by law.
Adopted April 15, 1936.
               Response to Questions Propounded by Senate.                     In re Senate Resolution No. 53.
To the Honorable Lieutenant Governor and Members of the Senate of Alabama:
Sirs:
The two-thirds vote required by section 76 of the Constitution for the passage of a bill embodying legislation on a subject not designated in the Governor's call for a special session applies to the final action in each House on the proposed law. Hence, if H. B. 180 be amended in the Senate, a concurrence by the House would require a two-thirds vote by yeas and nays entered on the journal as provided by section 64 of the Constitution.
An amendment in the form of a substitute bill would be subject to the same rule. If the House concurs in Senate amendments by such two-thirds vote, it is not necessary that the House again vote on the amended bill as a whole. Brandon, Auditor, v. Askew, Solicitor, 172 Ala. 160, 54 So. 605.
If the bill goes to a conference committee, the bill, as reported by that committee, must be passed by a like vote in each House, unless the bill, as reported by the conference committee, is the same bill in all respects as that already passed by one House. In such event, it would only be necessary for the bill, as reported by the conference committee, to be passed by the *Page 158 
same two-thirds vote in the other House. Board of Revenue of Jefferson County et al. v. Crow, 141 Ala. 126, 37 So. 469.
                                        JOHN C. ANDERSON Chief Justice
                                        LUCIEN D. GARDNER WILLIAM H. THOMAS VIRGIL BOULDIN JOEL B. BROWN A. B. FOSTER THOMAS E. KNIGHT Associate Justices.